DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission on 02/02/2021 has been entered.   Upon entering the submission, claims 1, 5, 7, and 14 are amended.  Claims 2, 3, and 13 are cancelled.  Claims 1, 4-12, and 14-17 are pending.  Claims 15-17 remain withdrawn.
  
Response to Amendment
The Amendment by Applicants’ representative Mr. John E. Mrozinski on 02/02/2021 has been entered. 
  

Claim objections
 
Applicants’ amendments to claims 5 and 14 obviate the objection of claims 5 and 14.  The rejection is withdrawn.  

Claim rejection under 35 U.S.C.§103(a)
 
Applicants’ amend claim 1 by further limiting the “polyisocyanate” to “polyisocyanate based on tolylene diisocyanate” obviates the rejection.  In addition, Applicants argument is on the ground although there are only the two options to dilute the distilled polyisocyanates, there are many other ways to tackle the problem of turbidity upon dilution of the polyisocyanate and it would not be at all obvious to one of ordinary skill in the art that the dilution process would have an impact on the turbidity of the resulting solution. That one of ordinary skill in the art 

Examiner’s Amendment
An examiner’s amendment to the record with the authorization by Applicants’ representative Mr. Don Palladino on 04/09/2021 appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as following:

In claim 7, line 1, after “The process as claimed in claim”, DELETE “ 3 ”, and INSERT -- 1 --.

CANCEL claims 15-17.

Conclusion
Claims 1, 4-12, and 14 are allowed.


Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.

Status Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG L CHU/Primary Examiner, Art Unit 1731